DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a threshold voltage estimating part,” 
“a reference voltage modifying part,” 
“an image data voltage modifying part,” and, 
“an accumulated deterioration calculating part,” all found in claims 1 and 22.

Per applicant figure 2 and specification [0048] a threshold voltage estimating part, a reference voltage modifying part, an image data voltage modifying part are elements within a timing controller 110.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1) in view of Han (US 20190066587 A1) and Miwa et al. (US 2016/0189623 A1, hereinafter, Miwa).
Regarding claim 1, Kim teaches a light emitting display device (Fig. 4, light emitting display device 100) in which a pixel circuit detecting a threshold voltage of a driving transistor in each of a plurality of subpixels is arranged in a matrix (Fig. 4, shows a plurality of pixels P arranged in a matrix. [0031, 0047-0048] FIG. 5 illustrates a pixel structure and a sensing method in the organic light emitting display device), comprising: 
a threshold voltage estimating part configured to generate a threshold voltage estimation value by estimating the threshold voltage of the driving transistor through a data counting method (Figs. 6-9, particularly fig. 9.  [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0084-0088, 0111, 0114, 0116] The data counter 410 stores a shift value o of the driving TFT. [0116], the shift of the threshold voltage of the driving TFT may be estimated using the accumulated data through data counting, and the input data may be compensated to supply the compensated data to all pixels of the display panel 100); 
a reference voltage modifying part (timing controller 400) configured to generate a reference voltage modification value (Fig. 6, this function performed by degradation compensator) by modifying a reference voltage (data lines DL voltage) based on the threshold voltage estimation value ([0096], The pixel data which will be supplied to the pixel P has a voltage level on which the compensation voltage for compensating threshold voltage/mobility of the driving TFD (DT) of the pixel P is reflected. [0115-0116], The data driver 200 generates the data voltage based on the compensated data, and supplies the data voltage to each pixel (S30).  Examiner notes, the art teaches the data voltage fed into the driving transistor is modified by the timing controller based on the detected threshold voltage shift of the driving transistor); 
an image data voltage modifying part configured to generate an image data voltage modification value by adding a threshold voltage detection value to a data voltage corresponding to an image data (Figs. 6-9, [0115-0116], the degradation compensator 460 compensates the input data by using the generated compensation data, and supplies the compensated data to the data driver 200. The data driver 200 generates the data voltage based on the compensated data, and supplies the data voltage to each pixel (S30). [0096], The data generated by the timing controller 400 feeds into the driving of data driver 200.  Examiner notes, The input data can include the precharge voltages.  The “data voltage corresponding to an image data” can be a zero value when the display is operating during a sensing period); and 
an accumulated deterioration calculating part configured to calculate an accumulated deterioration by accumulating a deterioration data of a function of the data voltage (Fig. 6-9, particularly fig. 8. [0113-0115] The degradation estimating portion 420 generates an estimated value of degradation of the driving TFT by using the shift value φ of the driving TFT and the sum of the accumulated data, which are stored in the second memory 434.  [0118, 0121-0123], memory 430),
wherein,
the reference voltage modification value is a sum of the reference voltage and the threshold voltage estimation value to detect the threshold voltage of the driving transistor (Figs. 6-9, particularly fig. 9.  [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0084-0088, 0111, 0114, 0116] The data counter 410 stores a shift value o of the driving TFT. [0116], the shift of the threshold voltage of the driving TFT may be estimated using the accumulated data through data counting, and the input data may be compensated to supply the compensated data to all pixels of the display panel 100.  [0115-0116], The data driver 200 generates the data voltage based on the compensated data, and supplies the data voltage to each pixel (S30).  Examiner notes, the art teaches the data voltage fed into the driving transistor is modified by the timing controller based on the detected threshold voltage shift of the driving transistor.  The data voltage outputted will be a sum of the initial data  and the shift value of the driving TFT); and: 
the light emitting display device is configured to supply the reference voltage modification value to a  gate of the driving transistor (Fig. 5 and 6, [0093], The timing controller 400 generates pixel data by compensating input data (Idata). [0096], The pixel data generated by such a compensation driving is supplied to the data driver 200. Fig. 5 shows said data is supplied to data line DL and feed into node n1 which is the gate of driving transistor DT) and to supply the image data voltage modification value to a node coupled to source of the driving transistor, wherein the node is not at the gate of the driving transistor (Fig. 5, precharge voltages are  feed to the reference voltage lines (RL) which is then feed into node n2 at the source of driving transistor DT).
each of the plurality of subpixels comprises a first signal line (Fig. 5, a data line (DL)), a first transistor (Fig. 5, first switching TFT (ST1)) and a second transistor (Fig. 5, second switching TFT (ST2)); 
the first transistor is coupled to the gate of the driving transistor (Fig. 5, ST1 is connected to the gate of driving transistor DT) and is configured to supply the reference voltage modification value to the gate of the driving transistor (Fig. 5 and 6, [0093], The timing controller 400 generates pixel data by compensating input data (Idata). [0096], The pixel data generated by such a compensation driving is supplied to the data driver 200. Fig. 5 shows said data is supplied to data line DL and feed into node n1 which is the gate of driving transistor DT. Figs. 6-9, as stated in the rejection above the art teaches the data voltage fed into the driving transistor is modified by the timing controller based on the detected threshold voltage shift of the driving transistor.  The data voltage outputted will be a sum of the initial data  and the shift value of the driving TFT); 
the second transistor is coupled to the source of the driving transistor (Fig. 5, ST2 is connected to the source of driving transistor DT) and is configured to supply the image data voltage modification value to the node (Fig. 5, precharge voltages are  feed to the reference voltage lines (RL) which is then feed into node n2 at the source of driving transistor DT)).
Kim is not relied upon for teaching a gate of the first transistor and a gate of the second transistor are coupled to the first signal line.
In an analogous art, Han teaches a light emitting display device ([0002] OLED display device) in which a pixel circuit detecting a threshold voltage ([0016], “when the AMOLED pixel driver circuit operating in a first TFT threshold voltage sense state”) of a driving transistor in each of a plurality of subpixels is arranged in a matrix ([0002], passive matrix OLED (PMOLED) and active matrix OLED (AMOLED)), comprising: 
each of the plurality of subpixels comprises a first signal line (Fig. 2, a Scan line), a first transistor (Fig. 2, TFT T2) and a second transistor (Fig. 2, a TFT T3); 
the first transistor is coupled to the gate of the driving transistor (Fig. 2, [0043], TFT2 is coupled to the gate of TFT T1, serving as a driving TFT);
the second transistor is coupled to the source of the driving transistor (Fig. 2, [0043], TFT T3 is coupled to the source of the TFT T1);
a gate of the first transistor and a gate of the second transistor are coupled to the first signal line (Fig. 2, gates of T2 and T3 are coupled to the Scan line).
Both Kim and Han describe processes for compensating a driving transistor and light emitting element to account for pixel driving transistor threshold voltage non-uniformity. Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Han such that the gates of  Kim’s transistors ST1 and ST2 are attached to the Scan line as this amounts to combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, exemplary rationale (A). In the current example, modifying Kim with Han to apply the Scan signal to a threshold voltage sensing TFT ST2,  as opposed to Kim who uses an additional sense line, eliminates the need for an additional sense line thereby cutting manufacturing costs and circuit complexity.   
Kim is not relied upon for teaching the reference voltage, or the data line voltage, is used for detecting the threshold voltage within the limitation disclosing the reference voltage modifying part.  
In an analogous art, Miwa teaches a light emitting display device (Fig. 1) comprising a reference voltage modifying part configured to generate a reference voltage (Fig. 4, data voltage Vdata) modification value by modifying a reference voltage used for detecting the threshold voltage (Fig. 4, [0091], in a sensing mode, a data voltage Vdata is applied to a first node to detect the threshold voltage of the driving transistor DRT. [0105-0106], A timing controller uses this sensed voltage Vsen to calculate a data compensation amount to be applied to the Vdata). The combination of Kim and Miwa teaches the limitation a reference voltage modifying part generating a reference voltage modification value by modifying a reference voltage used for detecting the threshold voltage based on the threshold voltage estimation value.
	Both Kim and Miwa describe processes for compensating a driving transistor and light emitting element to account for pixel driving transistor threshold voltage non-uniformity. Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Miwa such that a reference voltage modifying part generating a reference voltage modification value by modifying a reference voltage used for detecting the threshold voltage based on the threshold voltage estimation value as this ensures optimal threshold voltage compensation across the display panel thereby preventing stains occurring on the screen having low-grayscale luminance. (Miwa, [0009]).
Regarding claim 2, Kim teaches the threshold voltage is detected as the threshold voltage detection value using the reference voltage (Fig. 5-8. Threshold voltage is detected using reference data and reference voltage on the reference voltage line RL).
 	Regarding claim 3, Kim teaches the threshold voltage is further configured to estimate part estimates the threshold voltage of the driving transistor in each of a plurality of subpixels ([0105] The timing controller 400 senses the threshold voltage/mobility of the driving TFT (DT) of each pixel (P) during the sensing mode), and wherein the timing controller or accumulated deterioration calculating part is further configured to calculate the accumulated deterioration by accumulating the deterioration data of the driving transistor of each of a plurality of subpixels (Figs. 6-9. [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0117-0119], the sensing controller 440 may sense all the pixels or some pixels only. The sensing value of each pixel, which is obtained by sensing, is reflected on the accumulated data).
Regarding claim 4, Kim teaches detection and compensation of the threshold voltage of the driving transistor are simultaneously performed (Fig. 6-7 and 9, sensing and compensation of threshold processes are simultaneously performed).
Regarding  claim 14, Kim teaches the reference voltage modification value is applied to a gate of the driving transistor such that the driving transistor has an on state according to the reference voltage modification value ([0115-0116], The data driver 200 generates the data voltage based on the compensated data, and supplies the data voltage to each pixel (S30) at a gate of driving transistor, or node n1)..
Regarding claim 15, Kim teaches wherein a voltage at f the source of the driving transistor is variable proportionally to a voltage variation at the node (Fig. 5, the voltage at node n2 is variable proportionally to whether ST2 is off or ST2 is on and applying a pre-charging voltage Vrep_s or a display reference voltage Vrep_r).
	Regarding claim 20, Kim teaches the first signal line is a scan signal line (Fig. 5, Scan signal applied to GL); 
a drain of the first transistor is coupled to a reference voltage line (Fig. 5, “coupled” is broad enough to encompass the entirety of the circuit.  Therefore, transistor ST1 is coupled to a reference voltage); and
 a source of the second transistor is coupled to a data signal line (Fig. 5, “coupled” is broad enough to encompass the entirety of the circuit. Therefore, transistor ST2 is coupled to a data signal line DL).	

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1) in view of Miwa et al. (US 2016/0189623 A1, hereinafter, Miwa), as applied to claim 1 above, and further in view of Kwon et al. (US 2014/0098082 A1, hereinafter, Kwon).
Regarding claim 5, Kim teaches the device of claim 1, wherein the threshold voltage estimating part is further configured to estimate a threshold voltage value of the driving transistor (Figs. 6-9. [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0117-0119], the sensing controller 440 may sense all the pixels or some pixels only), and wherein the accumulated deterioration calculating part is further configured to calculate the accumulated deterioration of the driving transistor of a whole of the plurality of subpixels (Fig. 6-9, particularly fig. 8. [0113-0115] The degradation estimating portion 420 generates an estimated value of degradation of the driving TFT).  
	Kim teaches a threshold voltage estimating part which is configure to estimate a threshold voltage value of the driving transistor of a whole of the plurality of subpixels (Figs. 5-9).  Kim and Miwa are not relied upon for teaching the threshold voltage estimating part is configured to estimate a threshold voltage average value of the driving transistor of a whole of the plurality of subpixels. 
	In an analogous art, Kwon teaches a display device with a threshold voltage estimating part that estimates a threshold voltage average value of the driving transistor of a whole of the plurality of subpixels ([0021, 0067] The threshold voltage deviation characteristic of the display unit may be an average value of threshold voltages of the driving transistors included in each of the plurality of pixels).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Kwon such that the threshold voltage estimating part estimates a threshold voltage average value of the driving transistor of a whole of the plurality of subpixels as this ensures uniformity in the threshold voltage compensation to all pixels across the display panel thereby preventing deterioration in image quality due to the threshold voltage deviation (Kwon, [0009]).
Regarding claim 6, Kim teaches detection and compensation of the threshold voltage of the driving transistor are simultaneously performed (Fig. 6-7 and 9, sensing and compensation of threshold processes are simultaneously performed).
Regarding claim 7, Kim is not relied upon for teaching detection and compensation of the threshold voltage of the driving transistor are performed with different timings. 
Miwa teaches detection and compensation of the threshold voltage of the driving transistor are performed with different timings ([0105] The timing controller 140 receives the sensed data Dsen and compensates for data of each of the subpixels based on the received sensed data Dsen.  Examiner notes the sensing occurs first followed by the compensating).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Miwa such that detection and compensation of the threshold voltage of the driving transistor are performed with different timings as this ensures a natural flow of operations when compensating the driving transistors thereby preventing stains occurring on the screen having low-grayscale luminance. (Miwa, [0009]).

Claims 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1) in view of Han (US 20190066587 A1).
Regarding claim 8, Kim teaches a light emitting display device (Fig. 4, light emitting display device 100), comprising: 
a plurality of subpixels arranged in a matrix (Fig. 4, plurality of pixels P arranged in a matrix), each of the plurality of subpixels including a voltage compensating pixel circuit comprising  a driving transistor (Fig. 5, a driving TFT (DT)) and an emission element (Fig. 5, OLED) emitting a light due to a control of the voltage compensation pixel circuit ([0010-0011], the source terminal of the driving TFT (DT), wherein the organic light emitting diode (OLED) emits light in response to the data current (Ioled) supplied from the driving TFT (DT)); 
a timing controller configured to output a control signal to a data driving circuit and a gate driving circuit connected to the plurality of subpixels based on a timing synchronization signal and a data current (Figs. 4 and 6, [0097, 0100] The timing controller 400 operates each of the data driver 200 and the gate driver 300 in the driving mode based on a timing synchronizing signal (TSS) and input data (Idata) to display the input image); 
wherein the timing controller is further configured to 
detect a threshold voltage of the driving transistor as a threshold voltage detection value ([0105] The timing controller 400 senses the threshold voltage/mobility of the driving TFT (DT) of each pixel (P) during the sensing mode by controlling the data driver 200 through the sensing controller 440) by modifying a reference voltage using a threshold voltage estimation value of a shift amount of the threshold voltage through a data counting method ([0111, 0114, 0116] The data counter 410 stores a shift value o of the driving TFT. [0116], the shift of the threshold voltage of the driving TFT may be estimated using the accumulated data through data counting, and the input data may be compensated to supply the compensated data to all pixels of the display panel 100) and 
modify an image data voltage using the threshold voltage detection value (Figs. 6-9, [0115-0116], the degradation compensator 460 compensates the input data by using the generated compensation data, and supplies the compensated data to the data driver 200. The data driver 200 generates the data voltage based on the compensated data, and supplies the data voltage to each pixel (S30)).
wherein,
the modified reference voltage value is a sum of the reference voltage and the threshold voltage estimation value (Figs. 6-9, particularly fig. 9.  [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0084-0088, 0111, 0114, 0116] The data counter 410 stores a shift value o of the driving TFT. [0116], the shift of the threshold voltage of the driving TFT may be estimated using the accumulated data through data counting, and the input data may be compensated to supply the compensated data to all pixels of the display panel 100.  [0115-0116], The data driver 200 generates the data voltage based on the compensated data, and supplies the data voltage to each pixel (S30).  Examiner notes, the art teaches the data voltage fed into the driving transistor is modified by the timing controller based on the detected threshold voltage shift of the driving transistor.  The data voltage outputted will be a sum of the initial data  and the shift value of the driving TFT); and
 	wherein to detect the threshold voltage of the driving transistor: 
the light emitting display device is configured to supply the reference voltage modification value to a gate of the driving transistor (Fig. 5 and 6, [0093], The timing controller 400 generates pixel data by compensating input data (Idata). [0096], The pixel data generated by such a compensation driving is supplied to the data driver 200. Fig. 5 shows said data is supplied to data line DL and feed into node n1 which is the gate of driving transistor DT) and to supply the image data voltage modification value to a node coupled to one of a source or a drain of the driving transistor, wherein the node is not at the gate of the driving transistor (Fig. 5, precharge voltages are  feed to the reference voltage lines (RL) which is then feed into node n2 at the source of driving transistor DT).
	Regarding claim 9, Kim teaches the timing controller is further configured to 
calculate an accumulated deterioration by accumulating a deterioration data of the driving transistor of each of the plurality of subpixels and estimate the threshold voltage of the driving transistor of each of the plurality of subpixels (Figs. 6-9. [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0117-0119], the sensing controller 440 may sense all the pixels or some pixels only. The sensing value of each pixel, which is obtained by sensing, is reflected on the accumulated data).
Regarding claim 10, Kim teaches detection and compensation of the threshold voltage of the driving transistor are simultaneously performed (Fig. 6-7 and 9, sensing and compensation of threshold processes are simultaneously performed).
Regarding claim 19, Kim teachesPage 8 a memory configured to store an average deterioration data of the plurality of subpixel (Fig. 6-9, particularly fig. 8. [0113-0115] The degradation estimating portion 420 generates an estimated value of degradation of the driving TFT by using the shift value φ of the driving TFT and the sum of the accumulated data, which are stored in the second memory 434.  [0118, 0121-0123], memory 430)s, 
wherein the timing controller is configured to detect the threshold voltage of the driving transistor as the threshold voltage detection value by modifying the reference voltage using the threshold voltage estimation value of the shift amount of the threshold voltage through the data counting method, based on the average deterioration data of the plurality of subpixels(Figs. 6-9, particularly fig. 9.  [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0084-0088, 0111, 0114, 0116] The data counter 410 stores a shift value o of the driving TFT. [0116], the shift of the threshold voltage of the driving TFT may be estimated using the accumulated data through data counting, and the input data may be compensated to supply the compensated data to all pixels of the display panel 100).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1) in view of in view of Han (US 20190066587 A1) and Miwa et al. (US 2016/0189623 A1, hereinafter, Miwa), as applied to claim 1 above, and further in view of Schemmann et al. (US 20090206764 A1, hereinafter, Schemmann) and Jeon (US 20170278459 A1).
Regarding claim 17, Kim teaches the node is at a drain of the second transistor (Fig. 5, see node n2.  Examiner notes applicant 18 November 2022 remarks state the amendments are directed towards the embodiment of figure 3 which shows “the node” to be “N2” in figure 3.  Claim 1 and 17 limitations regarding “a/the node” describe the connections at node N2.  N2 is actually located at the source of a/the second transistor T2. Examiner interprets “at a drain” to be in a vicinity of the node which includes at the source of the second transistor.  This interpretation is supported by applicant figure 3 node N2); and 
An emission element coupled to the source of the driving transistor (Fig. 5, OLED).
Kim is not relied upon for teaching each of the plurality of subpixels further comprises a first capacitor coupled between the second transistor and one of the source or the drain of the driving transistor; and 
when the image data voltage modification value is supplied to the node, the emission element is configured to function as a capacitor.
	In an analogous art, Schemmann teaches a pixel comprises a first capacitor coupled to the source of the driving transistor   (Fig. 5, [0052], capacitor C1 is coupled to the source of a driving transistor N2).   A combination of Kim and Schemmann will result in the full claim limitation each of the plurality of subpixels further comprises a first capacitor coupled between the second transistor and a drain of the driving transistor.
	Schemmann teaches at [0052] the capacitor C1 contributes to a substantially constant current flow through the light emitting diode.  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim’s pixel driving circuit of figure 5 to include  Schemmann’s capacitor connected to the source of the driving transistor as this amounts to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. See MPEP 2143, rationale D.  Adding Schemmann’s capacitor to Kim’s pixel circuit coupled between the second transistor and the source of the driving transistor will result in a substantially constant current flow through the light emitting diode.  
Kim, Miwa, and Schemmann are not relied upon for teaching the limitation stating the image data voltage modification value is supplied to the node, the emission element is configured to function as a capacitor.
	Jeon teaches a pixel circuit wherein the emission element is configured to function as a capacitor ([0077, 0080], the organic light-emitting diode OLED functions as a capacitor). The combination of Kim and Jeon result in the image data voltage modification value is supplied to the node, the emission element is configured to function as a capacitor. 
	it would have been obvious to one skilled in the art, before the effective filing date of the invention, to operate  Kim’s pixel driving circuit like Jeon’s such that the emission element is configured to function as a capacitor as this amounts to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. See MPEP 2143, rationale D.  Jeon [0096] teaches operating the light emitting element as a capacitor results in a resolution of an organic light-emitting display apparatus including the pixel being increased. Additionally, the pixel may reduce negative effects of non-uniformity of a threshold voltage of the driving transistor, remove hysteresis characteristics of the driving transistor, and prevent an organic light-emitting diode from slightly emitting light when displaying a black image. Accordingly, the organic light-emitting display apparatus according to exemplary embodiments of the inventive concept may display an image having high quality and a high resolution.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1) in view of Han (US 20190066587 A1), as applied to claim 8 above, and further in view of Bae (CN 103165076 B) and Kwon et al. (US 2014/0098082 A1, hereinafter, Kwon).
Regarding claim 11, Kim teaches the timing controller is further configured to  calculate an accumulated deterioration by accumulating a deterioration data of the driving transistor of each of the plurality of subpixels (Fig. 6-9, particularly fig. 8. [0113-0115] The degradation estimating portion 420 generates an estimated value of degradation of the driving TFT) and estimate a threshold voltage value of the driving transistor (Figs. 6-9. [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0117-0119], the sensing controller 440 may sense all the pixels or some pixels only).
	Kim is not relied upon for teaching the timing controller estimates a threshold voltage average value of the driving transistor. 
	Bae teaches a display device that estimates a threshold voltage average value of the driving transistor (invention contents section, “the display panel is configured to calculate threshold voltage average value”).
	Kwon also teaches a display device with a timing controller that estimates a threshold voltage average value of the driving transistor ([0021, 0067] The threshold voltage deviation characteristic of the display unit may be an average value of threshold voltages of the driving transistors included in each of the plurality of pixels).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Kwon such that the timing controller that estimates a threshold voltage average value of the driving transistor as this ensures uniformity in the threshold voltage compensation to all pixels across the display panel thereby preventing deterioration in image quality due to the threshold voltage deviation (Kwon, [0009]).
Regarding claim 12, Kim teaches detection and compensation of the threshold voltage of the driving transistor are simultaneously performed (Fig. 6-7 and 9, sensing and compensation of threshold processes are simultaneously performed).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1) in view of Han (US 20190066587 A1),  Bae (CN 103165076 B) and Kwon et al. (US 2014/0098082 A1, hereinafter, Kwon), as applied to claim 11 above, and further in view of Miwa et al. (US 2016/0189623 A1, hereinafter, Miwa).
Regarding claim 13, Kim and Kwon are not relied upon for teaching detection and compensation of the threshold voltage of the driving transistor are performed with different timings. 
Miwa teaches detection and compensation of the threshold voltage of the driving transistor are performed with different timings ([0105] The timing controller 140 receives the sensed data Dsen and compensates for data of each of the subpixels based on the received sensed data Dsen.  Examiner notes the sensing occurs first followed by the compensating).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim, Bae and Kwon with Miwa such that detection and compensation of the threshold voltage of the driving transistor are performed with different timings as this ensures a natural flow of operations when compensating the driving transistors thereby preventing stains occurring on the screen having low-grayscale luminance. (Miwa, [0009]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1) in view of Han (US 20190066587 A1),  in view of Miwa et al. (US 2016/0189623 A1, hereinafter, Miwa), as applied to claim 1 above, and further in view of Bae (CN 103165076 B).
	Regarding claim 18, Kim teaches wherein the threshold voltage estimating part is configured to generate the threshold voltage estimation value by estimating the threshold voltage of the driving transistor through the data counting method, as detailed in the claim 1 rejection above.
	Kim and Miwa are not relied upon for teaching a threshold voltage estimating part configured to generate a threshold voltage estimation value based on an average deterioration data of the plurality of subpixels stored in a memory.
	In an analogous art, Bae teaches a threshold voltage estimating part configured to generate a threshold voltage estimation value based on an average deterioration data of the plurality of subpixels stored in a memory (Invention contents section, “the display panel comprises deterioration sensing circuit configured to sense a threshold voltage of the organic light emitting diode in the pixel; calculating threshold voltage average value and based on sensing by the organic light-emitting diode, the average value of average brightness value caused by degradation of the defined compensation target regulator, which is constructed for each time the average deterioration value decreases to the predetermined reference value, adjusting compensating target based on the average value, the compensation target is a standard luminance compensation.  See figs. 3-4 and corresponding description of “degradation compensation circuit 15 from degradation sensing circuit 14.”  See figs 5-7 and corresponding description of “compensation target adjuster 151 may include a preset plurality of lookup table LUT 1 to LUT #N. different compensation target value and brightness compensation value based on these different compensation target value stored in advance in a lookup table LUT 1 to LUT #N. compensating target adjuster 151 based on the degradation sensing circuit 14 receives the average value Delta Avg selection lookup table LUT 1 to LUT #N in one, and gradually change the compensation target based on an average degradation value Delta Avg.”),
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim and Miwa with Bae such that a threshold voltage estimating part is configured to generate a threshold voltage estimation value based on an average deterioration data of the plurality of subpixels stored in a memory as Bae teaches his deterioration compensation method can reduce power consumption needed and the compensation error is minimized (Bae, Invention Contents section).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1) in view of Han (US 20190066587 A1) and Miwa et al. (US 2016/0189623 A1, hereinafter, Miwa), as applied to claim 1 above, and further in view of Jeon (US 20170278459 A1).
	Regarding claim 21, Kim teaches a capacitor coupled between the drain of the second transistor and the source of the driving transistor (Fig. 5, capacitor Cst).
Kim and Han are not relied upon for teaching a third transistor coupled between the gate of the driving transistor and a drain of the second transistor; and 
a fourth transistor coupled between the gate of the driving transistor and the source of the driving transistor.
Miwa teaches a third transistor coupled between the gate of the driving transistor and a drain of the second transistor (Fig. 6, T1 is coupled between the gate of driving transistor DRT and a drain of transistor T2.  Note, the term “coupled” is not equivalent to “directly connected.” All circuit components are coupled).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Miwa to provide the third transistor as this ensures a natural flow of operations when compensating the driving transistors thereby preventing stains occurring on the screen having low-grayscale luminance. (Miwa, [0009]).
Jeon teaches a fourth transistor coupled between the gate of the driving transistor and the source of the driving transistor (Fig. 2, third transistor M3 is coupled between the gate of driving transistor M1 and the source of driving transistor M1).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Jeon to provide a fourth transistor coupled between the gate of the driving transistor and the source of the driving transistor as Jeon teaches this transistor performs threshold voltage compensation (Jeon, [0064]) which ensures stability of the driving transistor threshold voltage and driving current to the light emission OLED element.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Kim et al. (US 2014/0176409 A1) in view of Ono (US 20100091041 A1) and Miwa et al. (US 2016/0189623 A1, hereinafter, Miwa).
Regarding claim 22, Kim teaches a light emitting display device (Fig. 4, light emitting display device 100) in which a pixel circuit detecting a threshold voltage of a driving transistor in each of a plurality of subpixels is arranged in a matrix (Fig. 4, shows a plurality of pixels P arranged in a matrix. [0031, 0047-0048] FIG. 5 illustrates a pixel structure and a sensing method in the organic light emitting display device), comprising:
 a threshold voltage estimating part configured to generate a threshold voltage estimation value by estimating the threshold voltage of the driving transistor through a data counting method (Figs. 6-9, particularly fig. 9.  [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0084-0088, 0111, 0114, 0116] The data counter 410 stores a shift value o of the driving TFT. [0116], the shift of the threshold voltage of the driving TFT may be estimated using the accumulated data through data counting, and the input data may be compensated to supply the compensated data to all pixels of the display panel 100); 
a reference voltage modifying part (timing controller 400) configured to generate a reference voltage modification value (Fig. 6, this function performed by degradation compensator) by modifying a reference voltage (data lines DL voltage) based on the threshold voltage estimation value ([0096], The pixel data which will be supplied to the pixel P has a voltage level on which the compensation voltage for compensating threshold voltage/mobility of the driving TFD (DT) of the pixel P is reflected. [0115-0116], The data driver 200 generates the data voltage based on the compensated data, and supplies the data voltage to each pixel (S30).  Examiner notes, the art teaches the data voltage fed into the driving transistor is modified by the timing controller based on the detected threshold voltage shift of the driving transistor); 
an image data voltage modifying part configured to generate an image data voltage modification value by adding a threshold voltage detection value to a data voltage corresponding to an image data (Figs. 6-9, [0115-0116], the degradation compensator 460 compensates the input data by using the generated compensation data, and supplies the compensated data to the data driver 200. The data driver 200 generates the data voltage based on the compensated data, and supplies the data voltage to each pixel (S30). [0096], The data generated by the timing controller 400 feeds into the driving of data driver 200.  Examiner notes, The input data can include the precharge voltages.  The “data voltage corresponding to an image data” can be a zero value when the display is operating during a sensing period); and 
an accumulated deterioration calculating part configured to calculate an accumulated deterioration by accumulating a deterioration data of a function of the data voltage (Fig. 6-9, particularly fig. 8. [0113-0115] The degradation estimating portion 420 generates an estimated value of degradation of the driving TFT by using the shift value φ of the driving TFT and the sum of the accumulated data, which are stored in the second memory 434.  [0118, 0121-0123], memory 430), 
wherein:
 the reference voltage modification value is a sum of the reference voltage and the threshold voltage estimation value; (Figs. 6-9, particularly fig. 9.  [0101, 0103] The timing controller 400 generates signals for sensing the threshold voltage/mobility of the driving TFT (DT) of each pixel (P). [0084-0088, 0111, 0114, 0116] The data counter 410 stores a shift value o of the driving TFT. [0116], the shift of the threshold voltage of the driving TFT may be estimated using the accumulated data through data counting, and the input data may be compensated to supply the compensated data to all pixels of the display panel 100.  [0115-0116], The data driver 200 generates the data voltage based on the compensated data, and supplies the data voltage to each pixel (S30).  Examiner notes, the art teaches the data voltage fed into the driving transistor is modified by the timing controller based on the detected threshold voltage shift of the driving transistor.  The data voltage outputted will be a sum of the initial data  and the shift value of the driving TFT); and, 
to detect the threshold voltage of the driving transistor: the light emitting display device is configured to supply the reference voltage modification value to a first node (Fig. 5, node N1) connected to a gate of the driving transistor (Fig. 5 and 6, [0093], The timing controller 400 generates pixel data by compensating input data (Idata). [0096], The pixel data generated by such a compensation driving is supplied to the data driver 200. Fig. 5 shows said data is supplied to data line DL and feed into node n1 which is the gate of driving transistor DT)  and to supply the image data voltage modification value to a second node coupled to a source of the driving transistor (Fig. 5, precharge voltages are  feed to the reference voltage lines (RL) which is then feed into node n2 at the source of driving transistor DT); 
each of the plurality of subpixels comprises first (Fig. 5, first switching TFT (ST1)), and second transistors (Fig. 5, second switching TFT (ST2)); 
a gate, a source and a drain of the first transistor are coupled to a scan signal line , the first node and a reference line (Fig. 5, gate of ST1 is coupled to a scan line, a source of ST1 is connected to node n1. A drain of ST1 is coupled to a reference line RL as the entire pixel circuit is coupled together.  Examiner notes coupled does not mean “directly connected”), respectively; 
a gate, a source and a drain of the second transistor are coupled to the scan signal line, a data signal line and the second node (A gate of ST2 is coupled to the scan signal line as the entire pixel circuit is coupled together. A source of ST2 is coupled to data signal line DL and drain connected to second node n2. Again, coupled does not mean “directly connected.”  An entire pixel circuit is coupled together), respectively. 
Kim is not relied upon for teaching a third transistor wherein a gate, a source and a drain of the third transistor are coupled to a merge signal line, the second node and the first node, respectively.
Ono teaches a third transistor (Fig. 2, transistor Q5) wherein a gate, a source and a drain of the third transistor are coupled to a merge signal line (Fig. 2, [0039], merge signal Mrg independently to each of merge lines 44), a second node (Fig. 2, node connecting Q5 and Q1) and a first node (node connecting Q5 and C1), respectively.
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Ono to provide a third transistor coupled to a merge signal line as Ono provides an OLED pixel circuit using only N-channel transistors useful for image display devices of the active matrix type that use current-driven type light-emitting elements (Ono, [0064]).
Kim is not relied upon for teaching the reference voltage, or the data line voltage, is used for detecting the threshold voltage within the limitation disclosing the reference voltage modifying part.  
In an analogous art, Miwa teaches a light emitting display device (Fig. 1) comprising a reference voltage modifying part configured to generate a reference voltage (Fig. 4, data voltage Vdata) modification value by modifying a reference voltage used for detecting the threshold voltage (Fig. 4, [0091], in a sensing mode, a data voltage Vdata is applied to a first node to detect the threshold voltage of the driving transistor DRT. [0105-0106], A timing controller uses this sensed voltage Vsen to calculate a data compensation amount to be applied to the Vdata). The combination of Kim and Miwa teaches the limitation a reference voltage modifying part generating a reference voltage modification value by modifying a reference voltage used for detecting the threshold voltage based on the threshold voltage estimation value.
	Both Kim and Miwa describe processes for compensating a driving transistor and light emitting element to account for pixel driving transistor threshold voltage non-uniformity. Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kim with Miwa such that a reference voltage modifying part generating a reference voltage modification value by modifying a reference voltage used for detecting the threshold voltage based on the threshold voltage estimation value as this ensures optimal threshold voltage compensation across the display panel thereby preventing stains occurring on the screen having low-grayscale luminance. (Miwa, [0009]).
Response to Arguments
Applicant's arguments filed 21 November 2022 are directed towards the newly amended subject matter. As detailed in the rejection above, the combination of Kim and Miwa disclose all the limitations of the invention as currently claimed. 
Examiner notes the term “coupled” in the independent claims and dependent claim 20 is so broad as to encompass everything in a circuit being coupled to anything else in the circuit.  Applicant might consider replacing all appearances of the term “coupled” with “directly connected.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622